DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 2, “a no neutral-write”  is not correct; please change to read – a no neutral-wire –
Claims 2-9 are indefinite due to the dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 1-7, 10-12, 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melton  in view of “One Hour Smart Home” and “GE CYNC” smart switch with wi-fi and blue tooth.

The reference article by Melton  shows a desire to reduce flickering/load fluctuations, for example in lighting loads, where a resistor(dummy load) is used in parallel to the load. The enhanced smart (dimmable/light control) load system  is shown in general.


    PNG
    media_image1.png
    631
    835
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    590
    800
    media_image2.png
    Greyscale




The reference by Melton does not show the no-neutral light controller with socket for the load to mechanically couple(socket) and provide the electrical supply.
The reference figure from “One Hour Smart Home” below shows how a NNW(no neutral wire)lighting system is implemented.
Please note the mechanical coupling of the adapter(socket) and electrical contacts in socket are for  safely providing electrical current supply to load. There is no need for neutral wire in this example. The smart dimmer control is shown with line, Gnd and load wiring only. No neutral is needed.


    PNG
    media_image3.png
    927
    1313
    media_image3.png
    Greyscale

The references above do not show wi-fi or Bluetooth capabilities however, this is conventional and the reference GE CYNC is used to highlight this:
GE CYNC Smart Light Switch On/Off Paddle Style, No Neutral Wire Required, Bluetooth and 2.4 GHz Wi-Fi Switch….First available Feb 7 2020.

    PNG
    media_image4.png
    404
    312
    media_image4.png
    Greyscale

In light of the above it would have been obvious to one of ordinary skill in the  art before the effective filing date of the claimed invention to have recognized that using load resistors(dummy loads) across lighting loads for example are conventional especially when using smart switch controls wired as shown with no neutral wiring needed. The references to “One Hour Smart Home” showing the load adapter for coupling the light bulb  and the GE CYNC with wi-fi/Bluetooth smart switches are all conventional features that enhance the operation and flexibility of such a smart controlled switch and load. The resistor allowing for reduced flicker when using such smart controllers.





Allowable Subject Matter
Claims 8 and 9  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD M KINKEAD whose telephone number is (571)272-1763. The examiner can normally be reached M-F 7am-5:30pm(Fri-Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3486. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARNOLD M KINKEAD/Primary Examiner, Art Unit 2849